Citation Nr: 0208161	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  97-30 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In June 1998, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case is ready for appellate review. 


FINDINGS OF FACT

1.  In a June 1984 rating decision, the RO denied entitlement 
to service connection for bilateral pes planus, and the 
veteran was informed of the RO's decision and his appellate 
rights that same month.  The veteran did not file a notice of 
disagreement and the June 1984 decision became final after 
one year. 

2.  Evidence received since the June 1984 RO decision is 
cumulative or redundant of evidence previously considered, in 
that the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The June 1984 rating decision that denied entitlement to 
service connection for bilateral pes planus is final.  38 
U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (2001).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for bilateral pes 
planus and the claim is final.  38 U.S.C.A. §§ 1110, 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  See 
38 C.F.R. §§ 3.155(c), 3.156; Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  Therefore, the provisions 
of the VCAA and the implementing regulations, are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) and the second sentence 
of 38 C.F.R. § 3.159(c), which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  Duty to Assist, 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

With respect to notice, the veteran has been provided with 
the requirements of law in the statement of the case and the 
supplemental statement of the case throughout the duration of 
the appeal.  The Board believes that it is clear that the 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  In this 
regard, in August 1997, the veteran testified at the RO in 
St. Louis, Missouri regarding his claim.  The Board concludes 
that the notice provisions of the VCAA have been satisfied 
with respect to this case.  With respect to VA's duty to 
assist, the Board remanded the veteran's claim in June 1998 
in order to secure and associate VA treatment records of the 
veteran with the claims file.  In this regard, the veteran 
has maintained that he had received treatment for his feet 
after service from the VA Medical Centers in Poplar Bluff, 
John Cochran, and Jefferson Barracks.  In an undated response 
from the St. Louis VA Medical Center (VAMC), received by the 
RO in July 1998, it was noted that that facility did not have 
any records of treatment for the veteran.  A report of 
telephone contact from the VAMC in St. Louis, Missouri, dated 
January 31, 2002, reflects that there were no hospital 
records of the veteran dating back to 1969 at their facility.  
Finally, outpatient treatment records, dating from January to 
February 1984, submitted by the VAMC in Poplar Bluff, 
Missouri, have been associated with the claims file.  In 
addition, private medical records in support of the veteran's 
claim have also been associated with the claims file. 

In this case, the RO denied the veteran's claim of 
entitlement to service connection for bilateral pes planus in 
a June 1984 rating decision.  The veteran was informed of the 
RO's decision and his appellate rights that same month.  The 
veteran did not appeal the RO's determination and the June 
1984 rating decision became final after one year.  

In March 1997, the appellant filed a new application for 
service connection for a bilateral pes planus with the RO in 
St. Louis, Missouri.  Therefore, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is any evidence added to the 
record following the June 1984 RO's rating decision.

Evidence that was of record at the time of the RO's June 1984 
rating decision included the veteran's service medical 
records.  A review of these records reflects that in March 
1966, the veteran complained of having painful feet.  It was 
noted that he had a history of flat feet.  A provisional 
diagnosis of pes planus was entered.  The veteran was 
referred to the orthopedic clinic where it was determined 
that he had symptomatic mild pes planus.  Arch supports were 
advised.  When seen in the orthopedic clinic in April 1966, 
the veteran still complained of painful feet.  It was noted 
that he had worn arch supports for approximately three weeks.  
A provisional diagnosis of pes planus was entered.  The 
veteran was instructed to start out gradually at first and 
only to wear the arch supports for a very short time.  In 
February 1968, the veteran complained of having tired legs 
and foot problems which had resulted from fallen arches and 
were aggravated by wearing regulation Navy shoes.  An 
examination of the feet revealed that the appellant had pes 
planus which was greater on the left than on the right.  It 
was noted that high top boots helped the veteran with his pes 
planus.  A September 1968 separation examination report 
reflects that the veteran's feet were found to have been 
"normal" at discharge.  

Also of record at the time of the RO's June 1984 rating 
decision were private and VA medical records, dating from 
September 1982 to April 1984.  An April 1984 VA examination 
report reflects that the veteran complained of having pes 
planus.  He indicated that he did not wear any arch supports.  
He stated that if he was on his feet for long periods of 
time, he would have pain and discomfort in his feet.  After a 
physical examination of the veteran, a diagnosis of a history 
of bilateral pes planus with mild discomfort in the feet was 
recorded by the examiner. 

Evidence added to the record after the RO's June 1984 rating 
decision includes VA and private treatment medical records, 
dating between 1984 and 1997, a statement, submitted by 
[redacted], received by the RO in April 1997, and a 
transcript of an August 1997 hearing at the RO in St. Louis, 
Missouri.  

A January 1984 VA outpatient report reflects that the veteran 
complained of having chronic problems with both feet and that 
it "hurt" in the middle of both arches.  He related that he 
heard a pop and snap.  A diagnosis of chronic foot pain was 
recorded.  The veteran was referred to the VA Rehabilitation 
Medicine Service (RMS).  When examined by VA RMS that same 
day, the veteran reported that he had had chronic problems 
with his feet which had begun during service.  A provisional 
diagnosis of chronic painful feet-maybe service-connected was 
recorded.  

In a statement, submitted by [redacted], received by 
the RO in April 1997, it was reported that the veteran did 
not have any foot problems prior to service.  Ms. [redacted] 
indicated that the veteran had problems with his legs and 
feet when she saw him when he was on leave, and had tried to 
seek medical help for his legs and feet during service.  
However, nothing helped and after discharge from service, his 
leg and foot problems continued. 

A July 1997 medical report, submitted by Benny E. Thomas, 
D.O., reflects that he considered the veteran's bilateral 
flat foot disability to be fifty percent disabling and the 
pronation of his right foot to be twenty percent disabling.  
Therefore, Dr. Thomas considered both condition as seventy 
percent disabling.  Dr. Thomas did not provide an opinion 
with respect to the etiology of the veteran's bilateral pes 
planus. 

During an August 1997 hearing at the RO in St. Louis, 
Missouri, the veteran testified that he did not have flat 
feet prior to service and that they did not become 
symptomatic until February or March 1966.  The veteran 
maintained that a clinical entry of March 2, 1965 was 
misdated and that it should have read March 2, 1966 because 
that was the year he was assigned to a repair ship. He stated 
that he was still in basic training the year before.  The 
veteran testified that he continued to have problems with his 
feet throughout service but that he did not seek out 
treatment because he felt that not much could be done for him 
and that there were no facilities which dealt with corrective 
care.  The veteran related that after service, he used over-
the-counter remedies and that he really could not afford any 
professional help until the 1990's.  He testified that at 
service separation, he continued to experience painful feet 
on weight bearing and a tendency for the toes to splay 
outward.   

A private medical report, dated in September 1997, submitted 
by John M. Dailey, D.P.M., MBA is also of record.  A review 
of that report reflects that the veteran complained of 
bilateral arch pain.  Dr. Dailey noted that since the veteran 
had refused X-rays of his feet, his treatment consisted of 
clinical evaluation only.  Dr. Dailey related that the 
veteran's pain was related to the plantar arch area, 
bilaterally, and that it was aggravated by the function of 
his foot which was consistent with a flat foot deformity.  In 
his opinion, the veteran's condition was secondary to plantar 
fasciitis.  Dr. Dailey indicated that while the veteran had 
related his foot condition to his service aboard ship while 
in the United States Navy, it was his opinion that  the 
veteran's condition was related to the normal function and 
structure of his foot which caused pronation of the subtalar 
joint and mid-tarsal joint which had led to plantar 
fasciitis.   

As previously stated, in a June 1984 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral pes planus.  The appellant was 
provided notice of this adverse decision and his appellate 
rights, but an appeal was not initiated. 38 U.S.C.A. 7105(a), 
(b)(1) (West 1991); 38 C.F.R.. 20.200, 20.302(a) (2001).  
Therefore, the June 1984 rating decision became final when 
the appellant did not file a Notice of Disagreement within 
one year of the date of mailing of the notice of that 
unfavorable determination.

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it contributed to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even though it might not 
be enough to convince adjudicators to grant a claim.

In determining whether to reopen previously and finally 
denied claims, the Board must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. 3.156(a) (2001) in order to have a finally denied 
claim reopened under 38 U.S.C.A. 5108.  Second, if new and 
material evidence has been presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. 5107(b) 
(West 1991) has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999).

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of the evidence 
is presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992)

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. 1110 (West Supp. 2001); 38 C.F.R. 3.303 
(2001).

The Board has reviewed the evidence submitted since the June 
1984 rating action and has determined that this additional 
evidence is not "new and material." The Board notes that the 
appellant's VA and private medical records, dating from 1984 
to 1997, are "new" in that they were not of record at the 
time of the RO's denial in June 1984.  However, the evidence 
is not significant because it does not bear directly and 
substantially on the specific matter in the case at hand, 
which is whether the veteran's pes planus was incurred in or 
aggravated by his period of active service.  The Board 
recognizes that a VA physician in January 1984 noted that the 
veteran had complained of having pains in his feet since 
service and that a diagnosis of chronic painful feet-maybe 
service-connected was recorded.  A review of the January 1984 
treatment report reflects, however, that the VA physician had 
not examined the veteran or reviewed the veteran's claims 
file prior to entering his diagnosis. 

In this regard, the Court has specifically held that 
"[e]vidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical it comment by 
that examiner, does not constitute 'competent medical 
evidence' . . . . See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this 
instance, the examiner's notation was clearly based only on 
the veteran's own assertion that he had had pains in his feet 
which began during service, and not upon the examiner's own 
review of the claims file.  Because the January 1984 VA 
physician's notation that the veteran's chronic pain in feet 
might be service connected appears to have been based merely 
upon the veteran's own assertions, the Board finds the 
examiner's opinion to be of no probative value.  See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  It is 
thus significant that the VA examiner's opinion does not 
appear to have been based on a thorough examination of either 
the veteran or a review of the veteran's medical history, but 
rather on information supplied by the veteran himself.

The January 1984 VA outpatient report is viewed against the 
more recent opinion by the veteran's current treating 
podiatrist, Dr. John M. Dailey, who opined, after a complete 
and through examination of the veteran, that the veteran's 
bilateral foot disability was related to the normal function, 
structure and development of the veteran's foot over time and 
not service.   See Swann, 5 Vet. App. at 233 [the Board was 
not bound to accept opinions of two doctors who made 
diagnoses of post- traumatic stress disorder almost twenty 
years following appellant's separation from service and who 
necessarily relied on history as related by appellant]. 

While the veteran has provided testimony and has submitted a 
lay statement to the effect that he did not have any foot 
problems prior to service and that he incurred bilateral pes 
planus while aboard ship with the United States Navy, the law 
provides that, with respect to questions involving diagnosis 
or medical causation and nexus, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 
Thus, the veteran's hearing testimony and lay statement do 
not establish the required medical causation or nexus needed 
to reopen the veteran's claim, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

In summary, the Board finds that new and material evidence 
has not been submitted, and thus the claim remains denied.  
By this decision, the Board informs the veteran of the kind 
of evidence which would be new and material evidence to 
reopen his claim, in particular competent medical evidence 
reflecting that any current right knee disorder was incurred 
in or aggravated by service.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for bilateral pes planus is denied. 


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

